 


110 HR 582 IH: Teacher Training Expansion Act of 2007
U.S. House of Representatives
2007-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 582 
IN THE HOUSE OF REPRESENTATIVES 
 
January 19, 2007 
Mr. Cummings (for himself, Mr. Wynn, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To provide the Secretary of Education with authority to give preference, in the distribution of certain grants under the Individuals with Disabilities Education Act, to local educational agencies and certain public or private nonprofit organizations that provide training to regular education personnel to meet the needs of children with disabilities. 
 
 
1.Short titleThis Act may be cited as the Teacher Training Expansion Act of 2007.  
2.Preferences allowed in distribution of certain grantsSection 662(f)(3) of the Individuals with Disabilities Education Act (20 U.S.C. 1462(f)(3)) is amended to read as follows: 
 
(3)PreferencesIn selecting eligible entities for assistance under this section, the Secretary may give preference to— 
(A)eligible entities that are institutions of higher education that are educating regular education personnel to meet the needs of children with disabilities in integrated settings;  
(B)eligible entities that are institutions of higher education that are educating special education personnel to work in collaboration with regular educators in integrated settings; 
(C)eligible entities that are institutions of higher education that are successfully recruiting and preparing individuals with disabilities and individuals from groups that are underrepresented in the profession for which the institution of higher education is preparing individuals; 
(D)eligible entities that are described in subparagraphs (B), (E), and (F) of section 661(b)(1) that are providing training to regular education personnel to meet the needs of children with disabilities in integrated settings; 
(E)eligible entities that are described in subparagraphs (B), (E), and (F) of section 661(b)(1) that are providing training to special education personnel to work in collaboration with regular educators in integrated settings; and 
(F)eligible entities that are described in subparagraphs (B), (E), and (F) of section 661(b)(1) that are successfully recruiting and preparing individuals with disabilities and individuals from groups that are underrepresented in the profession for which the eligible entity is preparing individuals.. 
 
